 Case: 4:19-cv-02356-SNLJ Doc. #: 25 Filed: 02/24/20 Page: 1 of 4 PageID #: 110




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

ISAIAH FORMAN,                                      )
                                                    )
       Plaintiff,                                   )
                                                    )
              V.                                    )      Case No.: 4:19-CV-2356
                                                    )
DAVID MAAS                                          )
                                                    )
       Defendant.                                   )

     MOTION FOR AN ENTRY OF A PROTECTIVE ORDER BY CONSENT

       COMES NOW Third-Party Witness Woodson Terrace Police Department

(hereinafter “Woodson Terrace”), by and through its attorney of record, and moves this

Court to enter a protective order pursuant to Fed.R.Civ.P. 26(c), protecting documents,

other tangible items, and/or testimony relating to confidential information produced in

connection with a subpoena it received in this matter. In support of this request, Woodson

Terrace states as follows:

       1.     Third-Party Woodson Terrace has been served with a subpoena in this

matter by counsel for Plaintiff and is not a party to this litigation.

       2.     This subpoena requested “The entire employment file of David Maas,

including but not limited to his application for employment with the Woodson Terrace

Police Department, any background check or investigation performed by or on behalf of

Woodson Terrace Police Department prior to employing David Maas as a police officer,

any and all job actions, performance investigations, disciplinary actions, or other

sanctions taken against David Maas’ employment with Woodson Terrace Police
 Case: 4:19-cv-02356-SNLJ Doc. #: 25 Filed: 02/24/20 Page: 2 of 4 PageID #: 111




Department, any and all citizen complaints regarding David Maas in connection with his

employment as a police officer of Woodson Terrace, any and all investigations into,

statements taken or disciplinary action contemplated, suggested or taken with regard to

David Maas’ involvement in the pursuit, apprehension and/or arrest of Isaiah Forman on

April 14, 2019, any and all correspondence or record of communication with any other

police departments, law enforcement agencies or other governmental bodies regarding

David Maas’ involvement in the pursuit, apprehension and/or arrest of Isaiah Forman on

April 14, 2019 as well as any and all documents which discuss, describe, contain or refer

to the termination of David Maas’ employment with the Woodson Terrace Police

Department.”

        3.      Third-Party Woodson Terrace does have a personnel file for David Maas.

        4.      Personnel records of employees are closed records pursuant to

§610.021(13), RSMo. The personnel file will also contain information on David Maas’s

benefit information, which Third-Party Woodson Terrace believes should be kept

confidential.

        5.      The request for citizen complaints and investigations requests are

confidential internal affairs documents of Woodson Terrace.

        6.      Third-Party Woodson Terrace recognizes the relevance of this personnel

file to this instant action, but wishes to have these confidential records used only for this

case.




                                             2
 Case: 4:19-cv-02356-SNLJ Doc. #: 25 Filed: 02/24/20 Page: 3 of 4 PageID #: 112




       7.     Third-Party Woodson Terrace requests a protective order to protect from

dissemination confidential information that will necessarily be produced in response to

this subpoena.

       8.     Attached to this motion as Exhibit A is the proposed protective order

Woodson Terrace wishes the Court to enter in this matter.

       9.     Pursuant to Rule 26(c), Woodson Terrace requests that this Court enter the

attached protective order.

       10.    Counsel for Woodson Terrace has contacted Plaintiff’s counsel and they

have provided their consent to this Motion.

       WHEREFORE, Third-Party Witness Woodson Terrace Police Department prays

for this Court to enter the attached protective order and for all other relief this Court

deems just and proper under the circumstances.

                                                   Respectfully submitted,

                                                   VATTEROTT HARRIS PC

                                                   By: /s/ Sarah M. Vatterott
                                                   Sarah M. Vatterott, MO59785
                                                   2458 Old Dorsett Road, Suite 230
                                                   Maryland Heights, Missouri 63043
                                                   (314) 770-2100
                                                   (314) 770-9330 Fax
                                                   svatterott@vhdklaw.com
                                                   Attorneys for Woodson Terrace Police
                                                   Department




                                               3
 Case: 4:19-cv-02356-SNLJ Doc. #: 25 Filed: 02/24/20 Page: 4 of 4 PageID #: 113




                             CERTIFICATE OF SERVICE
The undersigned hereby certifies and that a true and correct copy of the foregoing
document was electronically filed via the Court’s CM/ECF filing system for the United
States District Court for the Eastern District of Missouri this 24th day of February, 2020,
upon:

Mark T. McCloskey , Sr.                         Ryan E. Bertels
MCCLOSKEY, P.C.                                 SCHREIMANN AND RACKERS, L.L.C.
4472 Lindell Boulevard                          931 Wildwood Drive, Suite 201
St. Louis, MO 63108                             Jefferson City, MO 65109
Attorney for Plaintiff                          Attorneys for Defendant David Maas

                                                         /s/ Sarah M. Vatterott




                                            4
